MEMORANDUM **
Jaime Peralta Flores and Katia Veronica Marin Rojas, natives and citizens of Mexico, petition pro se for review of the order of the Board of Immigration Appeals summarily affirming an immigration judge’s decision denying their applications for cancellation of removal.1 We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s physical presence determination for substantial evidence, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004), and deny the petition for review.
Peralta Flores testified that he was not present in the United States before 1993 and Marin Rojas testified that she was not present in the United States before 1996. To demonstrate continuous physical presence for the statutory period, petitioners would have had to prove their presence beginning February 1992. See 8 U.S.C. § 1229b(d)(l). Substantial evidence therefore supports the agency’s conclusion that they failed to establish the requisite continuous physical presence. See 8 U.S.C. § 1229b(b)(l)(a).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Petitioners’ minor daughter, Ingrid, did not *698apply for cancellation of removal.